DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 29, 2020 has been entered.

Response to Arguments
Applicant’s arguments filed on April 21, 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
 
Disposition of Claims
Claims 1-2 and 6-17 are pending in this application.
Claims 1-2 and 6-17 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 13, the limitation “wherein the separate cover piece includes a plurality of longitudinally and spirally extending which extend from the cover piece into the cavity portion of the valve disc for directing the flow of the coolant in a spiral path when entering the valve disc” renders the claim undefined as it is clear there is a typographical error after evaluation of Applicant’s Written Specification and dependent claim 15. In order to advance prosecution, the Examiner will read and interpret said limitation as “wherein the separate cover piece includes a plurality of longitudinally and spirally extending guide vanes which extend from the cover piece into the cavity portion of the valve disc for directing the flow of the coolant in a spiral path when entering the valve disc” as this is consistent with Applicant’s scope of the invention.
Claims 14-17 are also rejected under 35 U.S.C. 112(b) because of their dependency upon base independent claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TSUNEISHI (US 2016/0053641 A1).

With regard to claim 13, TSUNEISHI (Figs. 1-2) discloses:
 An internally cooled valve (10) for internal combustion engines (Please see annotated Figs. 2(a)-2(b) below), comprising: 
a valve stem (12); 
a valve disc (14) formed as one piece with the stem (12); 
a cavity (S1, S2) extending in open communication between the valve stem and the valve disc (14); 
the valve disc (14) having an end that faces longitudinally opposite that of the valve stem (12); 
a passage formed in the end of the valve disc (14) in open communication with the cavity (S1, S2); 
a cover piece (18) formed as a separate constructional piece from that of the valve disc (14) disposed within and closing off the passage in the valve disc (14); 
a coolant (19: [0057]) sealed within and partially filling the cavity (S1, S2); and 
wherein the separate cover (18) piece includes a plurality of longitudinally and spirally extending guide vanes (20) which extend from the cover piece (18) into the cavity portion of the valve disc (14) for directing the flow of the coolant (19) in a spiral path when entering the valve disc (14).


    PNG
    media_image1.png
    697
    669
    media_image1.png
    Greyscale

TSUNEISHI Annotated Figs. 2(a)-2(b)

With regard to claim 15, TSUNEISHI in view of Fulano discloses the internally cooled valve for internal combustion engines according to Claim 13, and also discloses:
wherein the plurality of spiral-extending guide vanes (20) of the cover piece are symmetrical in the longitudinal direction (Fig. 2(b): [0067]).

With regard to claim 16, TSUNEISHI in view of Fulano discloses the internally cooled valve for internal combustion engines according to Claim 13, and also discloses:
wherein the plurality of spiral- extending guide vanes (20) of the cover piece (18) are formed as one piece with the cover piece (18) (Fig. 2(b): [0067]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over TSUNEISHI (US 2016/0053641 A1), in view of Beerens – (DE 10057192 A1).

With regard to claim 1, TSUNEISHI (Figs. 1-2) discloses:
 An internally cooled valve (10) for internal combustion engines, comprising: 
a valve disc (14), 
a valve stem (12) and 
a cavity (S1, S2) inside the valve stem (12) and the valve disc (14), and 
a coolant (19: [0057]), which is arranged in the cavity (S1, S2), 
wherein the cavity (S1, S2) is provided with guide vanes (20) for the coolant (19),
the valve (10) is in at least two parts (500, 600: Please see annotated Figs. 2(a)-2(b) above) and has an opening (510) to the cavity (S1, S2), the opening (510) to the cavity (S1, S2) is located on a bottom surface (14a) of the valve disc (14), the opening (510) to the cavity (S1, S2) is closed with a lid (18), 
the lid (18) comprises at least two of the guide vanes (20) for the coolant (19), and the at least two guide vanes (20) of the lid extend symmetrically and spirally outwards from a center of the lid (18) (Fig. 2(b): [0067]);
wherein the opening (510) communicates with the cavity (S1, S2) and the lid (18) is formed as a separate piece (Fig. 2(b): [0057]) from the valve disc (14) and is joined to the valve disc (14) to seal the opening (510) and cavity (S1, S2) against coolant leakage.

But TSUNEISHI does not explicitly and/or specifically meet the following limitations: 
A) Wherein at least one of the guide vanes has a triangular cross section.

However, regarding limitation (A), Beerens (Fig. 2) teaches among other things a helical insert (6) to increase heat conduction inside the cavity (5b) of poppet valve (2, 3) ([0006 and 0010]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the valve of TSUNEISHI incorporating helical insert guide vanes as taught by Beerens to increase heat conduction inside the valve cavity with corresponding coolant to achieve better heat dissipation ([0002, 0006]).

With regard to claim 2, TSUNEISHI in view of Beerens discloses the internally cooled valve for internal combustion engines according to Claim 1, and also discloses:
wherein the coolant (19) is sodium (TSUNEISHI [0057]).

With regard to claim 6, TSUNEISHI in view of Beerens discloses the internally cooled valve for internal combustion engines according to Claim 1, and also discloses:
wherein the lid (18) comprises a conical structure in the center, in order to conduct the coolant onto the guide vanes (20) (TSUNEISHI Fig. 2(b): [0067]).

With regard to claim 7, TSUNEISHI in view of Beerens discloses the internally cooled valve for internal combustion engines according to Claim 1, and also discloses:
wherein each one of the guide vanes has a height which is smaller than half of the height of the cavity for the coolant (TSUNEISHI Fig. 2(b): [0067]).

With regard to claim 8, TSUNEISHI in view of Beerens discloses the internally cooled valve for internal combustion engines according to Claim 1, and also discloses:
wherein one side of each one of the guide vanes runs perpendicularly to the bottom surface.

With regard to claim 9, TSUNEISHI in view of Beerens discloses the internally cooled valve for internal combustion engines according to Claim 1, and also discloses:
wherein the guide vanes run helically in the stem (Beerens Fig. 2).

With regard to claim 10, TSUNEISHI in view of Beerens discloses the internally cooled valve for internal combustion engines according to Claim 9, and also discloses:
wherein a side face of at least one of the helical guide vanes has an area at least 6-times larger than another side of the at least one helical guide vane (Beerens Fig. 2).

With regard to claim 11, TSUNEISHI in view of Beerens discloses the internally cooled valve for internal combustion engines according to Claim 1, and also discloses:
wherein the valve stem includes in multiple parts (TSUNEISHI Fig. 1).

With regard to claim 12, TSUNEISHI in view of Beerens discloses the internally cooled valve for internal combustion engines according to Claim 1, and also discloses (Please see TSUNEISHI Annotated Figs. 2(a)-2(b) above):
wherein the lid (18) is additionally provided with at least one relief groove (700), which relieves a joint between the opening of the bottom surface and the lid (18).

With regard to claim 14, TSUNEISHI discloses the internally cooled valve for internal combustion engines according to Claim 13.

But TSUNEISHI do not discloses the following limitations:
A) Wherein the stem includes longitudinally and spirally extending guide vanes disposed in the cavity portion of the stem for directing the flow of the coolant in a spiral path when traveling along the cavity portion of the stem.

However, regarding limitation (A), Beerens (Fig. 2) teaches among other things a helical insert (6) to increase heat conduction inside the cavity (5b) of poppet valve (2, 3) ([0006 and 0010]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the valve of TSUNEISHI incorporating helical insert guide vanes as taught by Beerens to increase heat conduction inside the valve cavity with corresponding coolant to achieve better heat dissipation ([0002, 0006]).

With regard to claim 17, TSUNEISHI discloses the internally cooled valve for internal combustion engines according to Claim 13.
But TSUNEISHI do not discloses the following limitations:
A) Wherein the plurality of spiral-shaped guide vanes are triangular in cross-sectional shape.

However, regarding limitation (A), Beerens (Fig. 2) teaches among other things a helical insert (6) to increase heat conduction inside the cavity (5b) of poppet valve (2, 3) ([0006 and 0010]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the valve of TSUNEISHI incorporating helical insert guide vanes as taught by Beerens to increase heat conduction inside the valve cavity with corresponding coolant to achieve better heat dissipation ([0002, 0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN PICON-FELICIANO whose telephone number is (571)272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747  

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747